Citation Nr: 0828917	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-35 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1967 
to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, which re-opened a previously denied claim of 
entitlement to service connection for PTSD, and then granted 
service connection for PTSD with an initial disability rating 
of 30 percent and an effective date of November 24, 2004.

The veteran perfected his appeal of his initial rating and 
his claim was certified to the Board in November 2006.  In 
October 2007 the Board received a duplicate VA medical 
treatment record dated in September 2004, and a statement 
from the veteran indicating that he believes his PTSD 
disability merits a higher rating.  

If a statement of the case (SOC) or supplemental statement of 
the case (SSOC) is prepared before the receipt of further 
evidence, a SSOC must be issued to the veteran, as provided 
in 38 C.F.R. § 19.31 (2007), unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37 (2007).  Because the September 2004 VA medical 
treatment record and the veteran's statement are duplicative 
of evidence that had previously been considered by the RO in 
its June 2005 rating decision and October 2005 SOC, a remand 
to the RO is not necessary.  See 38 C.F.R. §§ 19.37(a), 19.9 
(2007).


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; and a current GAF score of 55.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluation to be assigned the now-service connected PTSD 
disability is "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 
Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-
7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in a January 2005 
letter.  Additional notice, including that concerning the 
issues of establishing higher evaluations and effective 
dates, was provided by a November 2006 letter.  While the 
November 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a psychiatric 
examination and opinion as to the severity of his disability.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for a PTSD 
disability in June 2005, assigning a 30 percent rating with 
an effective date of November 24, 2004.  In November 2005 the 
veteran appealed this initial rating to the Board, contending 
that he meets the criteria for a 50 percent, if not, 70 
percent evaluation as shown by the evidence of record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently rated as 30 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain  
effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The record includes brief reports of the patient's frequent 
participation in VA group therapy sessions from 2004 to 2005.  
The content of these reports indicate that the veteran 
occasionally suffered from anger and had interpersonal 
problems with people close to him.  He was diagnosed with 
PTSD and substance abuse in remission.  October and November 
2004 VA group therapy notes indicate that the veteran went on 
a trip to China to raise money for The Foundation for AIDS 
Research.

A May 2004 VA Assessment/Treatment Plan record notes that the 
veteran was given a rule out diagnosis of PTSD.  It was also 
noted that the veteran reported that he had problems with 
intimate relationships and that he has nightmares, but that 
he has never had a flashback.  Furthermore, the treating 
clinician noted that the veteran took a trip to Africa two 
years earlier to help raise funds for AIDS and that when he 
saw the poverty he thought of himself as a "selfish pig" 
and resigned from his job and sold his car, house, and 
motorcycle.  He has not worked since then and spends his time 
swimming, biking, and surfing, and admits that he would 
"rather travel and play," but that his saving will probably 
run out in a year and he will have to find employment.  His 
only previous mental health treatment was in drug treatment 
programs.  It was noted that the veteran has worked as a 
teacher, counselor, director of recovery homes, and has 
taught anger management and domestic violence classes.  He 
last worked two years ago.  A mental status examination notes 
that he veteran was causally dressed and very physically fit.  
He was articulate, very cooperative, and forthcoming during 
the interview.  Speech was fluent and normal in rate and 
volume, eye contact was very good, thought process was 
organized and linear, and thought content was relevant.  His 
mood was dysphoric, attention and concentration were intact, 
insight and judgment were fair to good, there were no gross 
cognitive deficits, and there was no homicidal or suicidal 
ideation.  A GAF score of 58 was assigned.

A June 2004 VA treatment record indicates that the veteran 
reported that six or seven times in the past two months he 
has been awakened by a nightmare he related to service in 
Vietnam.  It was noted that veteran was on no medications and 
that there was no evidence of suicidal or homicidal ideation.  
Assessments of the veteran appearing more dysphoric, of the 
veteran describing a long history of self-defeating behavior, 
trust issues, increased startle response, irritability, and 
frightening dreams, were noted. 

A September 2004 VA psychological assessment report notes 
that the veteran was diagnosed with PTSD.  It was noted that 
the veteran was casually, but very neatly dressed, and that 
his hygiene was very good.  The veteran articulated his 
thoughts well.  His mood was dysthymic and affect was 
somewhat constrained.  It was noted that in the past the 
veteran had been married for two and a half years and that he 
reported a history of unstable relationships.  The treating 
clinician noted that the Post-traumatic Diagnostic Scale is a 
relatively valid measure of PTSD designed to assess the 
presence of Diagnostic and Statistical Manual of Mental 
Disorders-IV diagnostic criteria.  The veteran endorsed 
symptoms consistent with PTSD with a severe level of 
symptoms.  Personality Assessment Inventory testing indicated 
that the veteran is likely to be impulsive and emotionally 
laible.  He appears to be easily angered, hostile, and may 
have difficulty controlling his anger.  His profile suggests 
prominent dysphoria, feelings of guilt, worthlessness and 
helplessness, sadness, and loss of pleasure.  His profile 
also suggests that he may be hypervigilient.  Millon Clinical 
Multiaxial Inventory, Third Edition, testing revealed that 
the veteran appears to be socially detached, aloof, and 
distant in relation to others.  Although he endorsed a 
significant level of depressive symptoms, he may not consider 
himself depressed.

A VA psychiatric examination was conducted in April 2005.  
The veteran endorsed the following symptoms of PTSD: he 
thinks of Vietnam daily, has nightmares two times a week for 
the last two years, has flashbacks to a sexual assault while 
in service and to events in Vietnam, was fearful, had 
sweating, tachycardia, and "an adrenaline rush," avoids 
news footage about Iraq, avoids crowds and does not feel safe 
in groups, feels detached from people, is unsure if he is 
able to have loving feelings, gets five and half to six hours 
of sleep nightly, has a history of problems with anger 
management, has difficulty concentrating and is easily 
distracted, and concerning hypervigiliance he watches his 
back and is easily startled.  The veteran does not take 
psychotropic medications.  The veteran reported he was 
married for approximately two years and was presently 
marginally involved in a relationship with a significant 
other.  The veteran enjoys bicycling, hiking, and surfing, 
and participated in an AIDS fund raiser in Africa, which he 
reported was somewhat of a turning point in his life.  The 
veteran reported that he was either in school or employed 
from 1988 to 2002.  A mental status examination revealed that 
the veteran has no inappropriate behavior, good eye contact, 
normal rate and rhythm of speech, was without impairment of 
thought process or communication, was without delusions or 
hallucinations, denied current suicidal or homicidal 
ideations, and that his mood/affect was moody.  The veteran 
admitted to some problems with memory, and denied any 
obsessive or ritualistic behavior or panic attacks.  The 
examiner opined that the combination of the veteran's PTSD, 
antisocial traits, extensive history of polysubstance 
dependence, and medical problems have exerted a cumulative 
negative impact on his occupational and social functioning 
and since he is not actively abusing drugs or alcohol and has 
not been incarcerated since 1987, it is as likely as not that 
his PTSD is the major contributor to his current lack of 
employment.  The examiner opined further that with ongoing 
treatment for his PTSD and stabilization of his medical 
problems his prognosis toward return to work is favorable.  
In her opinion, at the present time, the veteran was 
unemployable.  A GAF score of 55 was assigned.

On the whole, the evidence more nearly approximates the 
criteria for a 30 percent, rather than a 50 percent, rating.  
The medical evidence does not demonstrate findings of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, or; impaired abstract thinking, which would be 
indicative of occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, and mild memory loss were noted 
however, these factors alone more nearly approximate a 30 
percent rating.  In addition, reported GAF scores ranged 
between 55 to 58, which are not representative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  See Carpenter v. Brown, 8 Vet. App. 
at 242- 244.
As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for the even higher rating 
of 70 percent are likewise not met. 

At no time since the effective date of service connection, 
November 24, 2004, has the veteran's PTSD disability met or 
nearly approximated the criteria for a higher rating, and 
staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5.

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the severity of his disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
evidence does not show frequent hospitalization or marked 
interference with employment.  The veteran worked in various 
positions until 2002.  Although the April 2005 VA examiner 
noted that the veteran was then unemployable, other evidence 
of record indicates that the veteran resigned from his last 
job because of personal reasons, including philanthropy and 
leisure pursuits, including cycling and surfing, that are 
unrelated to his PTSD disability.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of the disability at issue.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


